DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reply Under 37 CFR 1.111

The submission of the reply filed on 5/6/21 to the non-final Office action of 2/8/21 is acknowledged. The Office action on currently pending claims 1, 3, 5, 6, 9-11, 13, 14, 16, 20, and 21 follows.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 9-10, 13-14, 16, 20, and 21, are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2007 045486 to Lopez et al. (hereafter “Lopez”, cited in IDS, see English translation of record) in view of WO 91/00633 to Bellon et al. (hereafter “Bellon”, cited in IDS).
Regarding claim 1, 3, and 20, Lopez disclosed (Fig. 1-9 and 11) a switchgear assembly (Fig. 11) comprising: a plurality of gas insulated switches (7, 13a, 13b) arranged in  first and second parallel rows; a plurality of enclosures (3, 3a, 3b) arranged in  first and second rows of 
Regarding claims 10 and 21, Lopez (see FIG. 1-9 and 11) discloses: a switchgear assembly (FIG. 11) comprising a plurality of gas insulated switches (7, 13a, 13b); a bus containment structure comprising first and second rows of tubular enclosures (3, 3a, 3b) configured to provide respective continuous channels (continuous channels are formed by the enclosures (3, 3a, 3b), e.g., see the continuous channels within the enclosure (3) on Fig. 4-6, etc. Also, see annotated Fig. 4 below.) that support a flow of ambient air (see English translation of record, par. [0009], [0024], [0025], [0056]) and arranged in parallel, enclosures having a rectangular cross-section; a first bus assembly (1) disposed in the first row of enclosures (3a) and exposed to the ambient air within the respective first row of enclosures (see English translation 

    PNG
    media_image1.png
    645
    760
    media_image1.png
    Greyscale


	Bellon disclosed (Fig. 1 and 2) a concept of adjacent rows of enclosures (1-6, etc.), wherein each enclosure in one row is separated from an adjacent enclosure in another row by an air gap (accommodating lead-through (11)) so as to easy isolate one enclosure from another, as far as the gas contained is concerned, as well as to place two adjacent enclosures  in communication with one another, also in relation to the insulating gas, for the benefits of simplified inspections, maintenance, and assembly / disassembly of the switchgear (p. 1, l. 32 to p. 2, l. 32).
It would have been obvious to a person of the ordinary skill in the relevant arts before the effective filing date of the claimed invention to have modified to Lopez by making them separated by the air gaps, as taught by Bellon,  in order to  easy isolate one enclosure from another, as far as the gas contained is concerned, as well as to place two adjacent enclosures  in communication with one another, also in relation to the insulating gas, for the benefits of simplified inspections and maintenance of the switchgear (Bellon, p. 1, line 32 to p. 2, line 32). Also, all claimed elements were known in the prior art and one skilled in the art could have combined / modified the elements as claimed by known methods with no change in their respective functions, and the combination / modification would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).
Alternatively, since air has been notoriously known as good electrical insulator before the effective filing date of the claimed invention, it would have been obvious to a person of the ordinary skill in the relevant arts before the effective filing date of the claimed invention to have 6, etc.), since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  See In re Leshin, 125 USPQ 416.
Regarding claims 5, 13, 14, and 16, the walls of the enclosures of the first and second rows of enclosures in Lopez as modified, are inherently grounded or insulated (i.e., if said walls are made of metal, then they must be inherently grounded, as they are connected to the frame of the switchgear which is inherently grounded. Alternatively, if said walls are not grounded, then they must be made of the insulating material for avoiding arcing between phases). Further, a compartmented enclosure for different bus assemblies with grounded walls is shown on Fig. 9 of Lopez. Further, regarding claim 14, Lopez disclosed (Fig. 9) that the tubular enclosures of the first row abut in an end-to-end manner and wherein the tubular enclosures of the second row abut in an end-to-end manner (i.e., see the ends of walls (26) with abutment portions to be bolted to adjacent enclosure (3), as shown on Fig. 9).
Regarding claim 9, Lopez as modified disclosed (Fig. 8) that the first and second bus assemblies ((1), (2)) are electrically connected to the gas insulated switches  (7, 13a, 13b) via connectors positioned at external faces of gas-containment enclosures (5, 6) of the gas insulated switches (Fig. 2, 8). Also see connectors positioned at external faces (in lead-through (11)) of the gas-containment enclosures (4, 5, 6) of the gas insulated switches (7, 8, 9) on Fig. 1 of Bellon.
Regarding claim 19, as best understood, Lopez as modified disclosed wherein the first .

Claims 6 and 11, are rejected under 35 U.S.C. 103 as being unpatentable over Lopez in view of Bellon and further in view of  or DE/102007063478 to Czech et al. (hereafter “Czech”, cited in IDS, see English translation of record).
Regarding claims 6 and 11, Lopez as modified by Bellon disclosed all as applied to claims 1 and 10 above, and further that the at least one bus assembly comprises round interconnected bus sections (see sections of the bus conductors (1) and (2) interconnected by joints (22), Fig. 9 of Lopez), but did not disclose that each of said bus sections comprising a solid shield insulated system comprising an inner conductor, an inner insulation layer surrounding the inner conductor, an outer shield conductor surrounding the inner insulation layer and the inner conductor, and an outer insulation layer surrounding the outer shield conductor, the inner insulation layer and the inner conductor.
However, Czech disclosed (Fig. 2, 3) bus sections comprising a solid shield insulated system comprising an inner conductor (4, 24), an inner insulation layer (6) surrounding the inner conductor (4, 24), an outer shield conductor (23) surrounding the inner insulation layer (6) and the inner conductor (4, 24).
It would have been obvious to a person of the ordinary skill in relevant arts before the effective filing date of the claimed invention to have used the bus assembly as taught by Czech for the switchgear assembly of Lopez-Bellon, in order to provide compact bus assembly design that includes ground shielding for the bus conductors, thus enhancing oversell safety of the See KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385 (2007).

Response to Arguments

Applicant's arguments have been fully considered but are moot, since amended claims continue to read on the art of record as explained in the body of the rejection above. Also, the Office would like to point out that Applicant did not address the 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, rejection of claim 3. Therefore, the rejection has been repeated.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


/ANATOLY VORTMAN/            Primary Examiner, Art Unit 2835